Application for admission to the Bar denied. It appears from the record submitted that the applicant has not been “an actual resident of the State of New York for six months prior to the filing of his application for admission to practice ”, as required by rule (Rules Civ. Prac., rule 1, subd. [f], par. [3]; cf. Matter of Horwitz, 276 App. Div. 918). This denial is without prejudice to a renewal of the application upon proof by the applicant of his compliance with the rule as to residence (see Matter of Horwitz, supra). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.